            


February 17, 2016


Stephen I. Chazen
c/o Occidental Petroleum Corporation
5 Greenway Plaza, Suite 110
Houston, Texas 77046


Re: Your Restricted Stock Awards
Dear Mr. Chazen:
Occidental Petroleum Corporation (the “Company”) previously granted you
restricted stock awards under the Occidental Petroleum Corporation 2005
Long-Term Incentive Plan (as amended, restated and otherwise modified from time
to time, the “2005 LTIP”) pursuant to the Restricted Stock Incentive Award Terms
and Conditions dated as of July 10, 2013 (the “2013 Award”) and the Restricted
Stock Incentive Award Terms and Conditions dated as of July 9, 2014 (the “2014
Award” and, together with the 2013 Award, the “Awards”). Section 5(b) of the
Awards contains a provision whereby you are required to participate through the
applicable vesting date in the Occidental Petroleum Corporation Dividend
Reinvestment Plan (as amended, restated and otherwise modified from time to
time, the “DRIP”) with respect to dividends paid on the shares of restricted
stock subject to the Awards and not permitted to withdraw any shares from the
DRIP until after the applicable vesting date. The Executive Compensation
Committee (the “Committee”) of the Company’s Board of Directors determined at a
meeting held on February 17, 2016 to eliminate this provision.
Subject to your execution of this letter agreement below, Section 5(b) of the
Awards is hereby rendered null and void and shall be deemed deleted from the
Awards as though such provision had never been included therein. Except as
provided in this letter agreement, the Awards shall continue in full force and
effect.
Sincerely,
Occidental Petroleum Corporation


By: /s/ Darin S. Moss
Name: Darin S. Moss
Title: Vice President Human Resources


Agreed and accepted:


/s/ Stephen I Chazen
Stephen I. Chazen


